Case 4:19-cv-04132-BAB Document 57             Filed 12/14/20 Page 1 of 1 PageID #: 560




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              TEXARKANA DIVISION

RYAN CERNOSEK                                                                   PLAINTIFF

v.                                Civil No. 4:19-cv-04132

SERGEANT B. GRIFFIE                                                          DEFENDANT

                                      JUDGMENT

      For the reasons stated in the Memorandum Opinion of even date, Defendant’s Motions for

Summary Judgment (ECF Nos. 44 and 46) are hereby GRANTED. Plaintiff’s claims against

Defendant Sergeant B Griffie are DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED, this 14th day of December 2020.

                                         /s/   Barry A. Bryant
                                         HON. BARRY A. BRYANT
                                         UNITED STATES MAGISTRATE JUDGE
